Title: To James Madison from James Cutbush, 7 December 1816
From: Cutbush, James
To: Madison, James



Honored & respected Sir
Philada. Decr. 7th. 1816.

I find in your message to congress, which as usual is considered a master piece, you have recommended to congress the establishment of a National University; a subject highly important, and which reflects, my good sir, an additional honor on your wisdom and talents.  A National school is one, which, of all others, the United States should possess, not only as a grand depot of knowledge, but as an instrument, if I may be allowed the expression, to favour our republican institutions, and promote the Arts, manufactures, agriculture, and other Useful knowlege; a subject as important to the community at large, as to individuals who may receive knowlege from this quarter.  This, with the Columbian Institute in your City, will cause the Capital of the Union to become the grand emporium of philosophy & the arts.  The American Philosophical society view, I am proud to say, this endeavour in the most favourable light, and anticipate from it the most happy Consequences.  I do not know any man better qualified to enlarge our plans, or views, of a national school than Mr. Corea, at present in Your city; and, therefore, would suggest a conference with him.  As to the application of chemistry to the arts, I believe I was the first who brought the subject before the public, in a series of essays which I published in the Aurora many years Since.  This, of course, will constitute an important branch of knowlege; the veterinary Art should also form a branch, which no institution in our land at present embraces.
You will excuse the liberty I have thus taken; my object is to promote & Second your views, as they always have been from the commencement of your presidential election to the present time  With my best wishes for your health & prosperity, Accept, my good sir, the sentiments of respect & esteem from your friend & Obedt. Sert.

Jas. Cutbush

